DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are moot in view of the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Schatz on Thursday February 18th, 2021.
In the Claims filed 02/10/2021, please amend the set as follows: 

1. (Currently Amended) An imaging capsule configured to be swallowed to scan a of the person, comprising:
a radiation source providing X-[[R]]ray and gamma radiation for scanning the gastrointestinal tract;
imaging capsule into the imaging capsule;
a controller configured to identify fluctuations in the magnitude of hydrostatic pressure due to gas diffusion, analyze the internal pressure reflecting the hydrostatic pressure and the identified fluctuations to determine a location of the imaging 
wherein said imaging capsule is configured to control the emission of the radiation from within the imaging capsule responsive to the determined location. 

2. (Currently Amended) An imaging capsule according to claim 1, wherein the determining the location 

3. (Original) An imaging capsule according to claim 1, further comprising a transceiver for communicating with an external device.

4. (Currently Amended) An imaging capsule according to claim 3, wherein the imaging capsule provides the measurements of the pressure sensor to the to instruct the imaging capsule whether 

imaging capsule and outside the imaging capsule.

6. (Original) An imaging capsule according to claim 5, wherein the rigid material and/or the softer material are penetrable by gas molecules.

7. (Original) An imaging capsule according to claim 1, wherein the imaging capsule is configured to commence scanning upon entering the colon.

8. (Original) An imaging capsule according to claim 1, wherein the imaging capsule is configured to cease scanning upon exiting the colon.

9. (Currently Amended) An imaging capsule according to claim 1, wherein the imaging capsule is configured to commence scanning after a preselected amount of time after 

10. (Currently Amended) An imaging capsule according to claim 1, wherein the imaging capsule is configured to scan when identifying the fluctuations or a specific behavior in the pressure measurements.

a 
introducing into a gastrointestinal tract an imaging capsule with a controlled 
measuring an internal pressure within the imaging capsule as it traverses the gastrointestinal tract; wherein the internal pressure reflects a magnitude of hydrostatic pressure within the imaging capsule due to gas diffusion from outside the imaging capsule into the imaging capsule;
identifying fluctuations in the hydrostatic pressure due to gas diffusion;
analyzing the internal pressure reflecting the hydrostatic pressure and the identified fluctuations to determine a current location of the imaging capsule;
instructing the imaging capsule to commence or cease releasing the radiation responsive to the determined location.

12. (Currently Amended) A method according to claim 11, wherein the determining the location 

13. (Original) A method according to claim 11, wherein the imaging capsule includes a transceiver for communicating with an external device.

the to instruct the imaging capsule whether 

15. (Currently Amended) A method according to claim 11, wherein the imaging capsule includes an encasement made from a rigid material and windows covered by a softer material that is pushed in or pushed out relative to the encasement in response to a difference in pressure inside the imaging capsule and outside the imaging capsule.

16. (Original) A method according to claim 15, wherein the rigid material and/or the softer material are penetrable by gas molecules.

17. (Original) A method according to claim 11, wherein the imaging capsule is configured to commence scanning upon entering the colon.

18. (Original) A method according to claim 11, wherein the imaging capsule is configured to cease scanning upon exiting the colon.

19. (Currently Amended) A method according to claim 11, wherein the imaging capsule is configured to commence scanning after a preselected amount of time after 

the fluctuations or a specific behavior in the pressure measurements.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: A swallowable imaging capsule that emits X-ray and gamma radiation at locations which are determined by measuring fluctuating hydrostatic pressures within the gastrointestinal tract, is not disclosed in the prior art, nor would it have been obvious to one having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Examiner, Art Unit 3793